Title: John Adams to Abigail Adams, 27 February 1780
From: Adams, John
To: Adams, Abigail



Paris Hotel de Valois, Ruë de Richelieu Feb. 27. 1780
My dearest Friend

The House of Joseph Guardoqui and Sons of Bilbao, have sent you some necessaries to the Amount of about 200 Dollars, by Captain Babson of Newbury Port, belonging to Mr. Tracy, and I have ordered them to send duplicates and Triplicates, by other good Opportunities. I have also written to Mr. Moylan of L’orient to send all the Things of which you gave me Minutes, for yourself, Mr. Wibird, M. Shute, my Brother and Mrs. Warren, by the Alliance. If these things should all arrive safe, they will be of Use.
I am afraid however to send more, which I wish to do, because I am not sure of Remittances, nor of Authority to draw upon a Gentleman here. I wish you would give a hint to Mr. Lovell of the Embarrassment I shall be in, if he does not send me the Necessary, either in Bills, Merchandizes, or Orders to draw upon he knows whom.
The English are more in a Disposition to go to War with one another, I think than to make Peace, with the rest of the World, at present. But notwithstanding a few late successes, they will have their Hands full another Campaign.
I am told I am to be presented to the King and Royal Family, soon.
I have delivered your Letter to Madam Grand, and she makes a thousand Compliments upon it. It is indeed a fine Letter, and I confess myself very proud of it, as I am of my two Boys, who behave very well. My two other Children, are however, I think oftener in my Mind, altho I think their Morals and studies too, under a safer directress. Yet the Academy where they are is very well governed.
Mr. Thaxter is of more Service to me than you can well imagine. He is steady, prudent, firm, faithful and indefatigable. He is a great Expence to me, and must unavoidably be, but I am very happy in having taken him.
Mr. Dana has enjoyed very good Health since his Arrival here. His Headachs have left him entirely.
I hope my dear Nabby pursues her studies, what would I give that I could assist her?
The Marquis de la Fayette is going as well as Mr. Lee and Mr. Izard, and further the Court have divided the American Continent into three districts, for their Consuls, and have appointed Mr. Holker to the Middle one, Mr.to the southward and Monsieur De L’Etombe, for the northern Department, or the Eastern states, to reside at Boston where he will soon go. I shall write by him.

Yours Yours &c.

